Citation Nr: 1029224	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  09-50 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
strain, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1949 to July 1950 
and February 1952 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, NV.  The 
Veteran testified at a Board hearing at the RO in July 2010 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.   

The issue of entitlement to service connection for left leg 
radiculopathy or sciatic nerve disability as secondary to the 
Veteran's lumbosacral strain has been raised by the record, but 
has not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's lumbosacral strain is manifested by forward flexion 
to 65 degrees and combined range of motion of 170 degrees with no 
abnormal gait or abnormal spinal contour.   


CONCLUSION OF LAW

The criteria for an increased disability rating for lumbosacral 
strain, currently evaluated at 10 percent disabling, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 U.S.C.A. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

The record shows that through VCAA letters dated February 2009 
and June 2009 the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit sought 
on appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the appellant was provided in February 2009 prior 
to the initial unfavorable decision in March 2009.

Although one of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notice was 
followed by a subsequent readjudication, in this case a statement 
of the case issued in November 2009, thereby curing the defective 
notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Notify during the Hearing

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge (VLJ) who conducts a hearing fulfill 
two duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the VLJ noted the basis of 
the prior determination and noted the element of the claim that 
was lacking to substantiate the claim for benefits.  The VLJ 
specifically noted the issue as entitlement to an increased 
evaluation for a low back disability currently rated at 10 
percent disabling.  The representative and the VLJ then asked 
questions to ascertain whether the Veteran's disability had 
worsened since his prior evaluation.  In addition, the VLJ sought 
to identify any pertinent evidence not currently associated with 
the claims folder that might have been overlooked or was 
outstanding that might substantiate the claim.  The 
representative specifically asked the Veteran about any treatment 
of the Veteran's back.  He ascertained that the Veteran attended 
a private physician for treatment and the Board subsequently 
reviewed the claims file to ensure the inclusion of those 
records.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the element necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the element 
necessary to substantiate his claim for benefits.  The Veteran's 
representative and the VLJ asked questions to draw out the 
Veteran's current level of disability, the only element of the 
claim in question.  As such, the Board finds that, consistent 
with Bryant, the VLJ complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) and that any error in notice provided during 
the Veteran's hearing constitutes harmless error.  

Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, private treatment records, VA 
examination reports, and lay evidence.  The Board acknowledges 
that the record indicates the Veteran is in receipt of Social 
Security Insurance Disability payments; however, the record notes 
that these payments are due to age and not disability. Therefore, 
the Board may proceed without obtaining records from the Social 
Security Administration.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in February 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the 
claims file was reviewed by the examiner and the examination 
reports set forth detailed examination findings in a manner which 
allows for informed appellate review under applicable VA laws and 
regulations, the Board finds the examination to be sufficient.  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal.

Analysis

The present appeal involves the Veteran's claim that the severity 
of his service-connected lumbosacral strain warrants a higher 
disability rating.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran's service-connected lumbosacral strain has been rated 
by the RO under the provisions of Diagnostic Code 5237 for 
lumbosacral or cervical strain.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237.  This regulatory provision directs that the Veteran's 
disability must be rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  Under the General Rating 
Formula a 20 percent disability rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. 

A 10 percent disability rating is warranted for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent or 
more of the height.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code. 
 
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 
 
Note (4): Round each range of motion measurement to the nearest 
five degrees. 
 
Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The Veteran was afforded a VA examination in February 2009.  The 
Veteran noted a history of fatigue, decreased motion, stiffness, 
spasms, and severe constant daily pain in the lower left back 
area.  Physical examination revealed spasm, guarding, pain with 
motion, and tenderness.  The examiner reported however that the 
muscle spasm, localized tenderness, and guarding were not severe 
enough to be responsible for abnormal gait or abnormal spinal 
contour.  The range of motion of the Veteran's thoracolumbar 
spine was measured as follows: flexion to 65 degrees, extension 
to 15 degrees, left lateral flexion to 20 degrees, right lateral 
flexion to 25 degrees, left lateral rotation to 20 degrees, and 
right lateral rotation to 25 degrees.  The examiner noted pain on 
active range of motion, and pain following repetitive motion.  
The examiner specifically considered the criteria in DeLuca and 
found no additional limitations after three repetitions of range 
of motion.  The examiner diagnosed severe low back strain with 
status of multiple back surgeries and insertion of screws in 
2008.  He noted mild to moderate effects on the Veteran's usual 
daily activities.  

The Board also acknowledges private treatment records showing 
complaints of pain in the low back from 2006 through the present.  
The private treatment records do not provide range of motion 
measurements.  The Veteran also underwent surgery in December 
2006 and February 2008.  The VA examiner however opined in 
October 2009 that the Veteran's findings on the 2006 MRI are not 
at least as likely as not related to the L3 compression fracture 
noted in 1971.  The examiner opined that the Veteran's 
compression fracture in 1971 healed completely and subsequent 
findings at the VA in 1973 confirmed normal findings.  The Board 
finds that the Veteran's surgeries were the result of an 
intervening injury.  

As seen above, the Veteran's forward flexion was measured to 65 
degrees and his combined range of motion was 170 degrees in 
February 2009.  Therefore, the evidence fails to show forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees.  The 
evidence also at no point shows an abnormal gait or abnormal 
spinal contour.   The February 2009 examiner specifically noted 
that the muscle spasm, localized tenderness, and guarding were 
not severe enough to be responsible for abnormal gait or abnormal 
spinal contour.  

Again, the Board notes that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The examiner 
specifically considered the criteria set forth in DeLuca, 
including pain and repetition of movement.  He found no apparent 
additional functional impairment following repetitive use of 
lumbosacral spine.  Therefore, the Board finds that entitlement 
to a disability rating in excess of 10 percent disabling is not 
warranted.  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court 
stated that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the Veteran reported with tenderness, pain, muscle 
spasm, and limitation of motion.  The rating schedule 
specifically addresses range of motion measurements in the 
General Rating Formula for Diseases and Injuries of the Spine.  
The rating decision also addressed the Veteran's complaints of 
pain and tenderness when applying the criteria set forth in 
DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  The Veteran's complaints 
of pain resulted in no additional functional limitation upon 
examination.   Therefore, the Board is of the opinion that the 
Rating Schedule measures and contemplates these aspects of his 
disability, so that extraschedular consideration is not 
warranted.


ORDER

Entitlement to an increased disability rating for lumbosacral 
strain, currently evaluated at 10 percent disabling, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


